The Judges
were unanimously of opinion, that the jury in tbis case had behaved most shamefully, and deserved the severest reprehension of the court for such glaring partiality aud injustice. And although it was not usual to grant new trials on account of the smallness of damages, yet this was so extraordinary a case, in which every principle of justice had been outraged, that they could not hesitate a moment in ordering a new trial, and that without costs.
Rule for a new trial made absolute.
All the Judges present.